Petition for Writ of Mandamus Denied and Memorandum Opinion filed June
11, 2013.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-13-00419-CV



                     IN RE WILLIAM BEATTY, Relator


                        ORIGINAL PROCEEDING
                          WRIT OF MANDAMUS
                   On Appeal from the 133rd District Court
                            Harris County, Texas
                      Trial Court Cause No. 2011-75990

                         MEMORANDUM OPINION

      On May 15, 2013, relator filed a petition for writ of mandamus in this Court.
See Tex. Gov’t Code Ann. §22.221 (Vernon 2004); see also Tex. R. App. P. 52. In
the petition, relator asks this Court to compel the Honorable Jaclanel McFarland,
presiding judge of the 133rd District Court of Harris County, to vacate her order
signed February 25, 2013, ordering production of documents.
      Relator has not established that he is entitled to mandamus relief.
Accordingly, we deny relator’s petition for writ of mandamus.




                                            PER CURIAM



Panel consists of Justices Boyce, Jamison, and Busby.




                                        2